— Proceeding commenced by a notice pursuant to section 691.3 of the Rules Governing the Conduct of Attorneys [22 NYCRR 691.3] to discipline Edwin B. Borison, an attorney admitted by this court on December 16, 1959.
Based upon the disciplinary action imposed upon the attorney by order of the Supreme Court, State of New Jersey, effective June 10, 1986, Edwin B. Borison is suspended from the practice of law in this State for one year retroactive to June 10, 1986. Mollen, P. J., Lazer, Mangano, Thompson and Brown, JJ., concur.